IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,521-01


                      EX PARTE JENNIFER KAY ROBINSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. D-34529 IN THE 13TH DISTRICT COURT
                            FROM NAVARRO COUNTY


        Per curiam.

                                              OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance in a drug free zone and sentenced to five years’ imprisonment. She did not

appeal her conviction.

        In her sole ground, Applicant alleges the drug free zone finding is improper. The trial court

has entered findings of fact and conclusion of law and recommends that relief be granted.

Applicant’s claim is supported by the habeas record.
                                                                                                 -2-

       Relief is granted. We order that the judgment be reformed, deleting the drug free zone

finding, in Cause No. D-34529 in the 13th District Court of Navarro County.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 24, 2014
Do not publish